DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not disclose an apparatus for measuring a torque in a force-feedback actuator for a steer-by-wire steering system, wherein said at least one are reset-reversible adjusting device including at least one form leaf spring having a geometry adapted in at least a portion thereof to at least a partial area of a contact surface of said housing element, so that a load on said form leaf spring is influenced as a function of a rotation of said form leaf spring, and due to the construction of the apparatus.  Furthermore, it would not be obvious to modify Menjak to include a leaf spring in place of the spring washers without destroying its intended function.  Claims 2 – 8 depend from claim 1 and therefore ae also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Felicia L. Brittman/           Examiner, Art Unit 3611               

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611